Not for Publication in West's Federal Reporter
          United States Court of Appeals
                       For the First Circuit


No. 18-1662

                           LEE KUZNAROWIS,

                       Plaintiff, Appellant,

                                   v.

        TOBEY HOSPITAL; SOUTHCOAST HEALTH SYSTEMS, INC.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                 Before

                   Lynch, Thompson, and Barron,
                          Circuit Judges.


     David G. Gabor and Wagner Law Group on brief for appellant.
     Anthony D. Rizzotti, Gregory A. Brown, Kevin E. Burke, and
Littler Mendelson, P.C. on brief for appellees.


                          January 22, 2019
           Per Curiam.     After careful consideration of the record

and the parties' arguments, we conclude for essentially the reasons

given by the district court that Tobey Hospital (Tobey) and

Southcoast Health Systems, Inc. (Southcoast), the defendants, are

entitled   to   judgment   as   a   matter   of   law,   and   affirm.   See

Kuznarowis v. Tobey Hosp., 320 F. Supp. 3d 307, 309 (D. Mass.

2018).

           To summarize, our de novo review found no genuine issues

of fact material to any claim.          Lee Kuznarowis, the plaintiff,

alleged that his employer, Tobey, and its operator, Southcoast,

discriminated against him based on his age and gender, in violation

of Massachusetts and federal law, and retaliated against him for

complaints about the discrimination, also in violation of state

and federal law.     Tobey and Southcoast say that Kuznarowis was

fired because an investigation uncovered irregularities in his

handling   of    prescription       narcotics,     including     substandard

medication administration and documentation practices.            When Tobey

presented Kuznarowis with the investigation's results, Kuznarowis

could neither explain these deviations from best practices nor

account for unaccounted-for controlled substances.                The record

contains extensive support for Tobey and Southcoast's legitimate,

non-discriminatory reasons for terminating Kuznarowis.              Included

is a detailed report on the investigation submitted to the state's

Board of Registration in Nursing, as is required when a hospital


                                    - 2 -
discovers such irregularities.      And, because Kuznarowis offers no

evidence    suggesting    that    these   reasons      were    pretext   for

discriminatory   ones,    he   cannot   prevail   on   his    discrimination

claims.    See Murray v. Kindred Nursing Ctrs. W. LLC, 789 F.3d 20,

26-27 (1st Cir. 2015).

            Kuznarowis waived his retaliation claims by mentioning

them only passingly in the district court, as that court noted.

See Kuznarowis, 320 F. Supp. 3d. at 314; see also McCoy v.

Massachusetts Inst. of Tech., 950 F.2d 13, 22 (1st Cir. 1991).           In

any event, the retaliation claims would not succeed:             There is a

paucity of evidence that the complaints were either protected or

the cause of an adverse employment action.

            Affirmed.    See 1st Cir. Rule 27.0(c).




                                  - 3 -